TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00237-CR
                                       NO. 03-04-00238-CR



                                   Tyree Richardson, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NOS. 3021613 & 3021594, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Tyree Richardson seeks to appeal from judgments of conviction for burglary of a

habitation. The trial court has certified that these are plea bargain cases and Richardson has no right

of appeal. Tex. R. App. P. 25.2(a)(2), (d). Also, the notices of appeal were untimely filed fifty-four

days after sentencing. Id. rule 26.2(a)(1). The appeals are dismissed.




                                               __________________________________________

                                               Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: May 13, 2004

Do Not Publish